Citation Nr: 1134351	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  10-16 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1944 to April 1946.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Cleveland Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The Veteran's death certificate shows that he died August [redacted], 1988 at the age of 65 years and lists the immediate cause of his demise as a stroke due to or as a consequence of atherosclerosis.  Hypertension was noted to be a significant condition contributing to the Veteran's death.  

3.  At the time of his death, the Veteran was service-connected for moderate chronic depressive neurosis with anxiety and with alcoholism secondary to neurosis and a psychophysiological gastrointestinal reaction (evaluated as 50% disabling) and for organic brain syndrome secondary to alcoholism (evaluated as 10% disabling).  

4.  The Veteran's stroke, atherosclerosis, and hypertension had their onset long after service and are unrelated to his military service or any incident therein.  

5.  The Veteran's service-connected moderate chronic depressive neurosis with anxiety and with alcoholism secondary to neurosis and a psychophysiological gastrointestinal reaction and his service-connected organic brain syndrome secondary to alcoholism did not cause his death or contribute materially or substantially to the cause of his death.  


CONCLUSIONS OF LAW

1.  A stroke, atherosclerosis, and hypertension were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1113, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

2.  A disability incurred in service did not cause, or contribute substantially or materially to the cause of, the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Certain additional notice requirements attach in the context of a claim for benefits for service connection for the cause of the Veteran's death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 F.3d 277 (Fed.Cir. May 19, 2009).  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the notice letter will depend upon the information provided in the claimant's application.

Here, the RO sent correspondence to the appellant in March 2008, prior to adjudication of her appeal in August 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  Further, the nature of the appellant's claim (including the contentions that she has expressed during the current appeal) reflects her actual knowledge of the disabilities for which the Veteran service connected during his lifetime.  Accordingly, any failure to provide Hupp-compliant notice is not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Moreover, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because she has had a meaningful opportunity to participate effectively in the processing of her claim with an adjudication of her claim on appeal by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notice provided to her has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board concludes that VA has satisfied its duty to notify the appellant.  

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4). 

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat veteran's burden of demonstrating the occurrence of some in- service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 1154(b) provides a factual basis upon which a determination can be made that a particular . . . injury was incurred . . . in service but not a basis to link etiologically the [injury] in service to the current condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions of section 1154(b) apply only to the second material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.

As noted above, at the time of the Veteran's demise, he was service-connected for moderate chronic depressive neurosis with anxiety and with alcoholism secondary to neurosis and a psychophysiological gastrointestinal reaction (evaluated as 50% disabling) and for organic brain syndrome secondary to alcoholism (evaluated as 10% disabling).  The appellant maintains that the Veteran died as a result of his service-connected disabilities.  Specifically, she believes that the Veteran's service-connected depressive neurosis with anxiety and alcoholism, as well as his psychophysiological gastrointestinal reaction led to his hypertension and atherosclerosis, which, in turn, caused his death.  The appellant also contends that the Veteran's service-connected brain disease contributed to his stroke which caused his death.  

A review of the service treatment records shows no evidence of treatment for, or diagnosis of, any of the causes of the Veteran's death, to include stroke, atherosclerosis, or hypertension.  

According to post-service medical records, on August [redacted], 1988, the Veteran was admitted to the emergency room and diagnosed with intracerebral hemorrhage with respiratory arrest.  He died the following day.

In November 2009, a VA medical opinion was afforded.  The VA physician was unable to provide an opinion regarding the Veteran's psychiatric and gastrointestinal problems.  He did, however, address the appellant's contentions regarding alcoholism and organic brain syndrome as contributors to the Veteran's stroke.  The examiner concluded, in essence, that the Veteran's organic brain syndrome is less likely than not a causative or contributing factor the Veteran's cause of death based on the pattern and distribution of the intracerebral bleed which occurred and triggered the events resulting in death.  In this regard, the doctor noted that hemorrhagic stroke patients suffering from Alzheimer's disease typically show a single lobe confinement of the bleed as opposed to the more widespread distribution commonly seen in hypertensive hemorrhagic strokes.  He noted that, in this case, the Veteran's CT scan report clearly points to a bleed which is not lobar, but involving the left region with extension into both the subarachnoid space as well as the interhemispheric fissure.  Thus, the physician opined that the Veteran's stroke was a complication of hypertension and atheroscelortic small vessel disease and was unrelated to his service-connected organic brain syndrome.

This VA doctor added an opinion that the Veteran's history of alcoholism was essentially unrelated to his hypertensive condition, due to the lapse of at least three to five years between abstinence from alcohol use to the first signs of hypertension documented in the treatment records.  In this regard, treatment records show that the Veteran consumed alcohol for a period of 10 years, from approximately 1974 to 1984.  He drank heavily until 1980, when he cut back significantly.  By 1985, the Veteran had abstained from alcohol altogether.  Notably, he was diagnosed with "essential hypertension" in 1985, after he had stopped drinking.  The VA physician added that the term "essential hypertension" means the etiology is unknown and explained that the Veteran's emphysematous lungs, which indicate a history of smoking, could be a possible cause of his hypertension.

Also, in January 2010, a VA gastroenterologist observed that the Veteran was service-connected for a "psychophysicological GI reaction" at the time of his death.  She indicated that she had never heard of the term and looked it up and that the "antiquated" term describes a mental disorder that manifests as a GI disorder.  She then requested clarification from the RO regarding request for examination and medical opinion.

Thereafter, upon clarification from the RO, this same VA medical specialist opined that any duodenal ulcer with gastrectomy that the Veteran may have had was in no way contributory to his cause of death.  In this regard, the doctor noted that decades ago, duodenal ulcers were attributed to psychological stressors (hence the term "psychophysological GI reaction").  She stated that examiners now know that duodenal ulcers are commonly caused by helicobacter pylori infections unrelated to psychological stressors.  Therefore, she opined that it was unlikely the Veteran's GI disorders, including his ulcer, were caused by any stressors in his life, to include his service-connected psychiatric conditions.  In addition, she noted that having had a portion of his stomach removed, did not increase the risk for atherosclerosis or stroke later in life, rather his gastrointestinal disorders were completely unrelated to the cause of his death.  She then remarked that there was no conceivable hypothesis in which having a past duodenal ulcer and partial gastrectomy could cause a stroke over 40 years later.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 § 3.102.  

In considering the complete evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  As noted above, the Veteran's death certificate shows that he died in August 1988 and lists the immediate cause of death as stroke due to or as a consequence of atherosclerosis, with hypertension as a contributing factor.  Also as previously discussed herein, appellant maintains that the Veteran's service-connected disabilities [moderate chronic depressive neurosis with anxiety and with alcoholism secondary to neurosis and a psychophysiological gastrointestinal reaction (evaluated as 50% disabling) and organic brain syndrome secondary to alcoholism (evaluated as 10% disabling)] caused the factors that led to his demise [to include the stroke, atherosclerosis, and hypertension].  

Importantly, however, the probative medical evidence of record indicates no relationship between the Veteran's service-connected disabilities and the factors that led to his death.  In this regard, the Board notes that the 2009 and 2011 VA medical opinions of record are the only medical opinions contained in the claims folder and are the most probative medical conclusions included herein-based on the Veteran's complete medical history that provide adequate reasoning for the medical opinions reached.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence).  Additionally, they are supported by medical literature, complete rationale, and are consistent with the evidence of record.  Notably, there is no equally probative contrasting medical opinion of record.

Specifically, as noted above, the November 2009 VA physician opined that the type of stroke the Veteran sustained in 1988 was not the type of stroke found in patients suffering from organic brain disease.  Therefore, this doctor concluded that the Veteran's service-connected brain disease did not contribute to his death.  Additionally, this VA physician noted that the Veteran's alcohol abuse did not contribute to his hypertension.  Rather, this medical professional observed that the Veteran had quit drinking prior to his diagnosis of hypertension and acknowledged other possible nonservice-connected causes of hypertension, to including emphysematic lungs.  

With regard to the gastrointestinal and psychiatric aspects of the Veteran's service-connected disabilities, the November 2010 VA gastroenterologist found no relationship between these disorders and the Veteran's cause of death.  Specifically, she indicated that the Veteran's service-connected gastrointestinal disorder, including his ulcer, was not caused by his psychiatric problems and that his gastrointestinal issues did not increase the risk for atherosclerosis or stroke later in life, which occurred nearly 40 years after he was initially treated for the ulcer.  Accordingly, and based on this evidentiary posture, the Board must conclude that the Veteran's service-connected disabilities did not cause or contribute to the factors that led to his demise.  

Moreover, the Board finds that the probative medical evidence of record shows that the factors that contributed to the Veteran's death (stroke, artheriosclerosis, hypertension) were wholly unrelated to his service.  Specifically, there is no evidence of treatment for or diagnosis of a hypertension, atheroschlerosis, or a stroke until many years after service discharge.  With regard to the decades-long evidentiary gap in this case between active service and the earliest treatment for these disorders, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, as here, the Board may consider the absence of evidence when engaging in a fact finding role.  In the present appeal, while there is no competent evidence of diagnoses of a stroke, atherosclerosis, or hypertension during service or within close proximity thereto-or, indeed until many years after service separation, the medical evidence of record does not link these causes of the Veteran's death in any way to his military service.  

While Board acknowledges the appellant's contentions, it also notes that the appellant, as a lay person, is not competent to offer a medical opinion relating the Veteran's cause of death to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  The appellant's allegations as to the etiology of the cause of her husband's death are without probative value.  There is no competent evidence of record linking the cause of the Veteran's death to his active duty service or to his service-connected disabilities.  

Thus, the Board concludes that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against the appellant's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


